      Case 7:20-cv-01441-LSC-SGC Document 21 Filed 08/10/21 Page 1 of 2                     FILED
                                                                                   2021 Aug-10 PM 02:04
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION
 CHRISTIE JONES,                            )
                                            )
       Petitioner,                          )
                                            )
 v.                                         )   Case No. 7:20-cv-01441-LSC-SGC
                                            )
 MERRICK GARLAND and C.                     )
 GARRETT,                                   )
                                            )
       Respondents.                         )

                           MEMORANDUM OPINION
      On July 14, 2021, the Magistrate Judge recommended the court deny

Petitioner Christie Jones’s petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 and dismiss her claims with prejudice. (Doc. 20). Although the Magistrate

Judge advised the parties of their right to file specific objections within 14 days, the

court has not received any objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

Magistrate Judge’s report and ACCEPTS her recommendation.                 Accordingly,

Jones’s petition for a writ of habeas corpus is due to be denied and her claims are

due to be dismissed with prejudice.

      A separate order will be entered.




                                           1
Case 7:20-cv-01441-LSC-SGC Document 21 Filed 08/10/21 Page 2 of 2




DONE and ORDERED on August 10, 2021.



                                    _____________________________
                                            L. Scott Coogler
                                       United States District Judge
                                                                      160704




                                2
